Concurring opinion by
Woodward, C. J.
The auditor was of opinion that he had no right to inquire into the validity or legal effect of the judgment of Mrs. Moore against her husband, and as it had not been directly assailed in the court under whose appointment he was acting, he conceived that his powers over it were limited to the inquiry, whether it had been paid. In this he was probably right. Strictly speaking, an auditor appointed to distribute moneys among lien-creditors has no power to try the validity of judgments. That is usually done by an issue in court framed to meet the question intended to be raised, and I am willing to *313think that this would have been the proper course here, and therefore I concur in affirming the auditor’s report.
But in affirming his report, the court below and this court have entered into the general question of the validity of such liens as this judgment is supposed to constitute, and have advanced views which, I fear, will make this case a bad precedent. ' <•
That deeds, contracts, settlements, and gifts by a husband in favour of his wife, though void at_ law, may be supported in equity, with or without the intervention of a trustee, is an old and familiar doctrine which I am not about to-question. A full and satisfactory statement of it, with the authorities to support 'it, may be seen in Judge Pierson’s opinion, in the distribution of the proceeds of Samuel Shode’s land, reported in 8 Am. Law Reg. 764. I admit that equity would.in a proper case support a judgment confessed by husband to wife; that it might be used to secure to her a support out of his estate, and that, after his death, payment of it would be decreed as against heirs and legatees. For purposes like these equity would enforce such a judgment, on the same principle on which it would support a deed or other contract in behalf of the wife.
But it is arguing from a false analogy when that equitable doctrine is applied to a case which stands as this case does, and as all distributions of proceeds of sheriff’s sales must stand, upon purely statutory liens. The policy of our law is opposed to equitable liens, and it was to exclude them that our statutes provided records on which creditors should spread out their liens for the notice of the world. It is among creditors, whose liens appear of record as the statutes prescribe, that proceeds of sheriff’s sales are distributed. Unless a creditor has a lien at law, he has no place in such distributions. Now, a judgment is not necessarily a lien upon' the defendant’s lands. It is a statute which gives it this attribute. But there is no statute which has ever authorized a husband to encumber his lands with liens confessed to his wife. The Married Woman’s Act of 1848 contains no such grant. The common law absolutely forbids it, for at common law husband and wife are one person, and a man can no more make liens on his land by confessing judgment to his wife, than by confessing judgment to himself. Whence then came Mrs. Moore’s right to share in this distribution, to the prejudice of creditors whose liens are recognised by law ? It is attempted to be derived from no other source than the equitable doctrine above alluded to.
If. the doctrine were applied to support the judgment for purposes of equity it would not be illogical, but I submit that it is greatly misapplied when it is used to support the judgment as a lien, entitled to share in a distribution purely legal. In the opinion *314of Judge Pierson, above referred to, it is admitted that a judgment by husband to wife is void at law, and, in this present case it is agreed, that execution will not lie upon such a judgment. How is a judgment, void at law and which the law will not execute, to be admitted to a distribution of proceeds of a sheriff’s sale ? The distribution is a proceeding at law, — is a statutory proceeding. May it be controlled by that which is void at law ? What principle of equity is it which will thus override the law, when law is doing its own appropriate and exclusive work ? I conceive there is none. That which is invoked is not properly applied to such a case. And it is a dangerous misapplication of equitable principles, for husbands are too much inclined, at all times, to use their wives to cloak their property from creditors, and if they are taught that it may be done by the easy device of judgments, every dishonest debtor will have a judgment-creditor in his wife.
This particular case is free from all reproach in this respect; but, not to make it an evil example, it should be left as a judgment betwixt the husband and wife, without being recognised as a lien against creditors.
Thompson, J., was absent at the argument of this cause.